DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0175588 A1 to Qiao et al. (hereinafter Qiao). 
Regarding claims 1 and 19, Qiao discloses a nanocrystal particle comprising at least one semiconductor material and at least one halogen element, 
wherein the nanocrystal particle has a core-shell structure comprising a core and a shell surrounding the core (para [0042]), wherein the core comprises a first semiconductor nanocrystal (para [0043]) selected from a preferred group of compounds that includes ZnSe, ZnTe, ZnS and a Group III-V compound comprising In and P (such as InP) or a combination thereof, such as ZnSeTe (para [0043]), and the shell comprises a crystalline material (semiconductor nanocrystal material, para [0044]) wherein the crystalline semiconductor material of the shell comprises compounds selected from a preferred group that includes ZnSe, ZnS (para [0043]-[0044]) or a combination thereof, such as ZnSeS,
wherein at least one dopant is present and the dopant is selected from a group of atoms or ions that includes halogens such as fluorine (F) (para [0038]).
The F dopant is included in the core and/or shell in different positions and locations of the core and/or shell (para [0056]). Qiao recites the use of multiple types of dopants at different locations in the shell (para [0056]).  Anionic dopants, such as F which is expressly recited in para [0038], and cationic dopants (para [0038]) are multiple types of dopants. Qiao expressly recites that both anionic dopants and cationic dopants are added using the same methods (para [0041]) and that known semiconductors such 
The semiconductor nanocrystal of the core comprises a first metal selected from a Group II-VI compound or a Group III-V compound (para [0042]).  
The core and shell are different materials (para [0036]) and do not require Cd (para [0042]).
The nanocrystal particle has a quantum yield of 85% (para [0021]), which falls within the instantly claimed ranges of greater than or equal to 50% and greater than or equal to 60%.
Qiao is silent regarding a FWHM of less than or equal to about 50 nm or less than or equal to about 40 nm for this particular core/shell nanocrystal.
However, Qiao does teach overlapping core/shell nanocrystals comprising the same elements and compounds and having quantum yields that fall within the instantly 

Regarding claim 2, Qiao discloses the nanocrystal particle of Claim 1, wherein the halogen element (dopant) is included in the core and/or shell in different positions and locations of the core and/or shell (para [0056]), which includes an interface between the core and at least one exterior shell layer (para [0058] teaches multiple shells).  

Regarding claim 3, Qiao discloses the nanocrystal particle of Claim 1, wherein the first semiconductor nanocrystal of the core, the crystalline material of the shell or both comprise Zn (para [0038]-[0039]).

Regarding claims 4 and 6, Qiao discloses the nanocrystal particle of Claim 3, wherein the first semiconductor nanocrystal of the core comprises a preferred compound selected from a group that includes InP, ZnSe, ZnTe  and combinations 

Regarding claims 5, Qiao discloses the nanocrystal particle of Claim 4, wherein the first semiconductor nanocrystal of the core has a quantum yield (QY) > 85% (para [0021]), which falls within the instantly claimed range of ≥ 85%. 

Regarding claims 7 and 8, Qiao discloses the nanocrystal particle of Claim 1. Although the reference does not expressly disclose wherein the nanocrystal particle comprises a bond between the second metal and the fluorine, as Qiao teaches the same second metals (para [0042]) in combination with fluorine (para [0038]). Therefore,  one of ordinary skill in the art would expect a similar bond to be present, absent evidence to the contrary. See MPEP 2112.01 (I), cited above.

Regarding claim 9, Qiao discloses the nanocrystal particle of Claim 1, wherein the shell is a multi-layered shell comprising an inner shell, an outer shell on the inner shell, a first interface between the core and the inner shell, and a second interface between the inner shell and the outer shell (core/shell/shell structure, para [0036]), each comprising a composition different from one another (shells can be different, para [0044]) and wherein each is independently crystalline (semiconductor nanocrystal material, para [0042]-[0044]), and wherein the halogen element (dopant) is included the core or shell (para [0056]).

Regarding claim 10, Qiao discloses the nanocrystal particle of Claim 1, wherein the at least one halogen element is included in an amount of 0 to 100 mol (atomic)% (para [0059]), preferably not more than 30% (para [0060]) which overlaps the instantly claimed range of greater than or equal to about 0.05 mole percent, based on the molar amount of the metal included in the core of the nanoparticle. See MPEP 2144.05(I) which states that “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists”.  

Regarding claim 11, Qiao discloses the nanocrystal particle of Claim 1, wherein the shell comprises a material having a composition different from the first semiconductor nanocrystal (para [0036] and [0044]) and having a bandgap which is larger than a bandgap of the first semiconductor nanocrystal (para [0039]).  

Regarding claims 12 and 13, Qiao discloses the nanocrystal particle of Claim 1, wherein the nanoparticle further comprises a ligand compound coordinating a surface of the nanocrystal particle (para [0084]), wherein the ligand compound comprises a compound represented by RCOOH (lauric acid, LA or stearic acid, SA), RNH2 (dodecylamine, DA, hexadecylamine, HA, octadecylamine, ODA), R3PO (trioctylphosphine oxide, TOPO), R3P (tributylphosphine, TBP), RPO(OH)2 (dodecylphosphonic acid, hexylphosphonic acid, HPA or tetradecylphosphonic acid, TDPA) wherein R and R' are each independently selected from a C1 to C24 alkyl group, a C2 to C24 alkenyl group, and a C6 to C20 aryl group (para [0084]).

Regarding claims 17 and 18, Qiao discloses a device including the nanocrystal particle of Claim 1, wherein the device is a light emitting diode or a solar cell (para [0052]). 

Regarding claim 20, Qiao discloses a nanocrystal particle comprising at least one semiconductor material and at least one halogen element, 
wherein the nanocrystal particle has a core-shell structure comprising a core and a shell surrounding the core (para [0042]), wherein the core comprises a first semiconductor nanocrystal (para [0043]) selected from a preferred group of compounds that includes ZnSe, ZnTe, ZnS and a Group III-V compound comprising In and P (such as InP) or a combination thereof, such as ZnSeTe (para [0043]), and the shell comprises a crystalline material (semiconductor nanocrystal material, para [0044]) wherein the crystalline semiconductor material of the shell comprises a Group II-VI compound such as ZnSe, ZnS (para [0043]) or combinations therefore, such as ZnSeS,
wherein at least one dopant is present and the dopant is selected from a group of atoms or ions that includes halogens such as fluorine (F) (para [0038]).

The semiconductor nanocrystal of the core comprises a first metal selected from a Group II-VI compound or a Group III-V compound (para [0042]).  
The core and shell are different materials (para [0036]) and do not require Cd (para [0042]).
The nanocrystal particle has a quantum yield of 85% (para [0021]), which falls within the instantly claimed ranges of greater than or equal to about 60% and greater than or equal to 60%.
Qiao is silent regarding a FWHM of less than or equal to about 40 nm for this particular core/shell nanocrystal. 
However, Qiao does teach overlapping core/shell nanocrystals comprising the same elements and compounds and having quantum yields that fall within the instantly claimed ranges.  See MPEP 2112.01(I), cited above.  Also, it is understood in the art .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-12 and 15-21 of copending Application No. 17/072335 (hereinafter 335).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach Cd free core-shell semiconductor nanocrystal particles comprising halogens, particularly comprising fluorine wherein the halogen is present as a dopant or metal halide, ligands and shells that can comprise different materials with different bandgaps and have overlapping quantum yields and the same FWHM (instant claims 1-6, 11, 19 and 20 and 335 claims 1-4, 6-11).  Both teach compounds selected from II-VI compounds and combinations thereof such as ZnTeSe (instant claims 1, 3, 4 and 20 and 335 claims 2, claim 10 and 335 claim 4) (see MPEP 2144.05(I) cited above) and the same surface ligands (instant claims 12 and 13 and 335 claim 12).  Both also teach overlapping methods of making said nanocrystal particles (instant claims 14-16 and 335 claims 15-19) and similar devices including said nanoparticles (instant claims 17 and 18 and 335 claims 20 and 21). The 335 claims do not expressly recite Zn-F bonds (instant claims 7 and 8).  However, the 335 claims do teach the same core/shell nanocrystals with F at the interface and in the shells, made by the same process.  Therefore, per MPEP 2112.01(I), cited above, one ordinary skill in the art would expect the nanocrystals of the conflicting claims to have the same Zn-F bonds, absent evidence to the contrary.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the copending Applications listed in the table below.  Although the claims at issue are not identical, they are not patentably distinct from each other because all teach multilayered core-shell semiconductor nanocrystal particles comprising halogens, particularly comprising fluorine wherein the halogen is present as a dopant or metal halide, ligands and shells that can comprise different materials with different bandgaps and have overlapping quantum yields (instant claims 1-6, 9, 11, 19 and 20).  All teach compounds selected from II-VI compounds, III-V compounds, and combinations thereof (instant claims 1, 3, 4 and 20). All teach overlapping amounts of halogen (instant claim 10) (see MPEP 2144.05(I) cited above) and the same surface ligands (instant claims 12 and 13).  All also teach overlapping methods of making said nanocrystal particles (instant claims 14-16) and similar devices including said nanoparticles (instant claims 17 and 18). All teach at least overlapping FWHM. Note that the disclosures define the core/shell claims 1, 19 and 20). The conflicting claims do not expressly recite Zn-F bonds (instant claims 7 and 8).  However, the conflicting claims do teach the same core/shell nanocrystals with F at the interface and in the shells, made by the same process.  Therefore, per MPEP 2112.01(I), cited above, one ordinary skill in the art would expect the nanocrystals of the conflicting claims to have the same Zn-F bonds, absent evidence to the contrary.  

Application No.
Hereinafter 
Conflicting claims
Instant claims
17/007179
179
1,3-14,17,20-24
1-11,14,17-20
16/697650
650
1,3-23,25-28,35-40
1-15,17-20
16/925799
799
1-5, 7, 8, 10-14, 16, 21-25, 27-29, 31, 34-36
1-11, 17-20
16/998262
262
8-20
14-20




Response to Arguments
Applicant's arguments filed 11/19/21, regarding Qiao, have been fully considered but they are not persuasive. Applicant argues that the instant claims require Cd free quantum dots having a quantum yield (QY) ≥ 60% and a FWHM ≤40 nm and that Qiao does not teach these limitations.  However, the broad teaching of the reference, particularly para [0021], recites a QY>85% which falls completely within the instantly claimed range.  As discussed in the rejection, the reference is silent regarding a FWHM of ≤50 nm.  However, as discussed in the rejection, Qiao teaches overlapping core/shell nanocrystals comprising the same compounds and elements and having quantum yields that fall within the instantly claimed ranges.  Therefore, per MPEP 2112.01(I), cited above, one of ordinary skill in the art would expect an overlapping FWHM, absent evidence to the contrary.  Applicant has not provided such evidence. Applicant also points to Cd containing examples in Qiao Table 3 with a QE of 81% and FWHM of 35 or 36.  However, as previously stated in prior Office Actions, the reference is not limited to the examples and is not limited to Cd containing quantum dots. 
Applicant also argues that Qiao teaches away from the instant invention because there are examples containing Cd.  However, see MPEP 2123(II) which states that nonpreferred and alternative embodiments constitute prior art and further states that ‘Disclosed examples and preferred embodiments do not constitute a teaching away 
 Applicant further argues that the otherwise broad disclosure of Qiao would not have prompted an artisan to select a nanoparticle as claimed. However, the instant claims require a core selected from ZnTe, ZnSeTe and a Group III-V compound comprising In and P.  However, Qiao expressly recites cores selected from a group of 18 preferred materials that includes ZnSe, ZnTe and InP (para [0043]).  ZnSe, ZnTe and InP are 3 of 18 recited possibilities in a finite group of preferred core materials. Para [0044]) recites that the shell is selected form the same group of materials.  One of ordinary skill in the art would be prompted to select the core and shell material from the finite group of preferred, known materials to provide core/shell materials with expected properties including but not limited to absorption and emission properties (para [0032]).  One of ordinary skill in the art would realize that they are not limited to the examples of Qiao.
Applicant also argues that the examiner must consider both the invention and the prior art as a whole. The examiner agrees. The reference, as a whole, is not limited to the examples or to Cd containing quantum dots. Qiao, as a whole, recites a finite group of preferred core and shell compounds that include ZnSe, ZnTe and InP, as discussed above. Qiao teaches F as a dopant, as discussed above. Therefore, Qiao as a whole, 
Applicant also argues the example of Mn:ZnSe as not prompting one of ordinary skill in the art to consider the instantly claimed Cd free nanoparticle. It is noted that Mn:ZnSe is cadmium free.  However, as discussed above and in prior rejections, the reference is not limited to the examples. 
Applicant further argues that the reference teaches cationic dopants such as Mn or Cu but does not teach anionic dopants in the shells.  However, the reference does teach anionic dopants selected from a group that includes F, Cl and Br (para [0038]).  Para [0053] expressly recites multiple layers including a second layer of a different semiconductor material enclosing the outer surface of the core.  A third or additional layer, with or without dopant, can be grown over the second layer.  A third layer with a dopant is a doped shell.  Although para [0053] does not expressly recite the F dopant in the shell, the reference states in para [0041] that the same methods are used for both cationic and anionic doping. There is nothing in the art or the Qiao reference suggesting that F, among other anionic dopants, cannot be present as a dopant in the shell or that shells can only contain cationic dopants. Para [0056] expressly recites doped shells and speaks to multiple types of dopants in different locations of the core and shell.  Anionic and cationic dopants are multiple types of dopants and are taught in para [0038], which expressly recites F as a dopant. Qiao teaches doped shells and teaches F as a dopant. Therefore, Qiao does suggest F doped shells, absent evidence to the contrary.  Applicant has argued but has not provided such evidence.

Applicant again points to an Mn doped ZnSe core with a FWHM of about 60 nm.  This is not a core/shell nanocrystal as required by the instant claims.  Qiao is not limited to this shell free example. 
Finally, applicant argues that the size and dispersity of the LR dot is unrelated to any type of dopants and therefore one of ordinary skill in the art would not have any reasonable expectation of success in including fluorine in the Cd free core-shell quantum dot of the claimed quantum dot having a  core of ZnTe, ZnSeTe or InP and a shell of ZnSe, ZnSeS, ZnS or combination thereof with a QY greater than about 50% in combination with a FWHM of less than or equal to 50 nm.  However, one of ordinary skill in the art would not expect the dopant choice to substantially alter particle size, absent evidence to the contrary. Dopants are conventionally selected for emission properties and not for size.  The size of the quantum dot would be a result of processing and would not change based on the dopant in the process.  However, as discussed above in the rejection, the size and size distribution of the particles, regardless of composition, directly affect FWHM. As discussed above, Qiao teaches that the core and shell are selected from the same finite group of preferred compounds that include ZnS, 
Therefore, the 103 rejection of claims 1-13 and 17-20 as obvious over Qiao stands.

Applicant’s arguments filed 11/19/21, with respect to the double patenting rejections have been fully considered..   
A proper terminal disclaimer was filed on 11/19/21.
Therefore, the obviousness double patenting rejection of claims 1-20 as obvious over 174 has been withdrawn. 
The obviousness double patenting rejection of claims 1-11 and 17-20 as obvious over 672 has been withdrawn. 
claims 1-11 and 17-20 as obvious over 712 has been withdrawn. 
The obviousness double patenting rejection of claims 1-20 as obvious over 770 has been withdrawn. 
It is noted that 16/925799 and 16/998262 have filing dates that are later than the effective filing date of the instant application. However, prior art rejections remain.
Therefore, the provisional obviousness double patenting rejection of claims 1-11 and 17-20 as obvious over the claims of 16/925799 stands. 
The provisional obviousness double patenting rejection of claims 14-20 as obvious over the claims of 16/998262 stands. 

Terminal Disclaimer
The terminal disclaimer filed on 11/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10808174 B2, US 11011672 B2, US 10559712, and US 10074770 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734